Citation Nr: 0908730	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-38 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
digestive disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1978 to February 1985.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued a 40 percent rating 
assigned for perforated peptic ulcer, status post antrectomy, 
vagotomy and Billroth II anastomosis with dumping syndrome, 
malabsorption and history of anemia.  In July 2007, the 
Veteran testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
September 2007, the Board remanded the claim for further 
development.


FINDING OF FACT

The Veteran's digestive disorder is best characterized as s 
moderate with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
a digestive disorder have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 
4.110, 4.111, 4.112, 4.113, 4.114 Diagnostic Codes, 7305-
7308, 7312, 7323, 7333, and 7348 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist


The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was advised of VA's duties to notify and 
assist in the development of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2004 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), March 
2006 and September 2007 letters informed the Veteran of 
disability rating and effective date criteria.  The Veteran 
is not prejudiced by this process, and it is not alleged 
otherwise.

The Veteran did not receive notice with the degree of 
specificity required by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  While this notice error is presumed prejudicial, 
the Board finds that it did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed, 
and the Veteran had actual knowledge of the critical elements 
of Vazquez-Flores notice requirements.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); see Vazquez-Flores, 22 Vet. 
App. At 48.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her own claim.  Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).

February 2004, March 2006, and September 2007 letters 
provided the Veteran notice that he needed to submit evidence 
showing that his service-connected disability had increased 
in severity.  An October 2004 statement of the case informed 
him of the criteria used to rate the digestive system.  While 
this was a post-decisional document, he had ample time to 
respond, participated in a July 2007 DRO hearing, and the 
claim was thereafter readjudicated (by a September 2008 
supplemental SOC).  March 2006 and September 2007 letters 
explained how disability ratings are assigned (including that 
impact of the disability on employment is considered) and 
provided examples of the types of medical and lay evidence 
the Veteran could submit to support an increased rating 
claim.

The evidence clearly shows that the Veteran had actual 
knowledge of what was needed to substantiate the claim.  
Further notice would provide him no information of which he 
is unaware, but would merely bring further redundancy into 
the process, and further notice is not required.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in February 2004 and 
August 2008.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is also met.




II.  Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran has been assigned a 40 percent disability 
evaluation for his gastrointestinal disability under 
Diagnostic Code 7308.  Under Diagnostic Code 7308, 
postgastrectomy syndrome, if mild, with infrequent episodes 
of epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations warrants a 10 
percent rating; if moderate, with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss 
warrants a 40 percent rating; and if severe, associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia warrants a 60 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, the relevant disability 
ratings for which are listed in the following paragraph, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 
4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  Again, a single evaluation will be assigned 
under the Diagnostic Code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.114.

Under Diagnostic Code 7348, a vagotomy with pyloroplasty or 
gastroenterostomy, with a recurrent ulcer with an incomplete 
vagotomy warrants a 20 percent rating; with symptoms and a 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea warrants a 30 percent rating; or with 
demonstrably confirmative post-operative complications of 
stricture or continuing gastric retention warrants a 40 
percent rating.  A recurrent ulcer should be rated under 
Diagnostic Code 7305, minimum rating 20 percent, and dumping 
syndrome should be rated under Diagnostic Code 7308.  38 
C.F.R. § 4.114, Diagnostic Code 7348, see Note.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.
III.  Analysis

The Veteran contends that he is entitled to a higher rating 
for his service-connected ulcer disease with gastrectomy and 
gastritis.  The Veteran's disability is currently rated as 40 
percent disabling under Diagnostic Code 7308.  The Board 
finds that this rating is appropriate.

By way of history, treatment records from VA North Texas 
Health Care System dated from 2003 to 2004 showed a history 
of peptic ulcer disease with a history of anemia and dumping 
syndrome.  November 2003 records noted that the Veteran was 
cocaine dependent and used cocaine 20 out of the previous 30 
days.  He also had a drink 12 out of the previous 30 days 
(usually a 6 pack of beer).  In November 2003, he had an 
unexpected weight gain of 3-4 pounds in the last couple of 
weeks.  In October 2004, the Veteran had complaints of 
difficulty with passing food through his stomach after each 
meal.  He indicated that the problems had been present since 
his surgery, but were progressing.  An upper GI series was 
ordered in October 2004 and showed that there currently was 
no demonstrable esophageal abnormality, hiatal hernia, or 
gastroesophageal reflux.  The gastric stump was normal in 
configuration contraction and rugal pattern.  There was no 
evidence of obstruction or marginal ulcer.  The procedure 
showed that barium enters promptly into the jejunum with 
complete emptying of the stomach.  The prescriptions showed 
that he was taking medication; however, there was no evidence 
of malnutrition or anemia.  

February 2004 VA examination noted that the claims file was 
reviewed.  A history was reported of the Veteran having 
surgery in 1977 for perforated ulcer.  The surgery procedures 
were comprised of an antrectomy, a vagotomy, and a Billroth 
II anastomosis.  The Veteran reported that he did not have 
heartburn since his surgery, but had bowel movements after 
each meal.  He indicated that he ate four times each day and 
often bowel movements were associated with sweating, 
palpitations, and weakness.  He did not have associated 
bleeding, but had excessive gas, since his surgery.  If he 
overate, he had abdominal pain.  He now weighed 155 pounds 
with a history of losing 15 pounds this past year.  He quit 
drinking four months ago at which time his liver profile was 
said to be abnormal.  This was thought to be due to drinking 
beer in excess.  A repeat liver profile in November showed 
that it was better.  For the past four years, he did not 
work.  He used to work at a Piano Warehouse.  He currently 
was homeless and was living with his sister.  Physical 
examination showed a reverses L-shaped scar, medial portion 
of it measures 13 cm and the right lateral portion measured 
20 cm.  His laboratory (blood) work showed normal hemoglobin.  
No evidence of anemia was shown.  The impression was status 
post gastrectomy with associated vagotomy and Billroth II 
anastomosis for perforated peptic ulcer in 1977 with 
postoperative dumping syndrome, malabsorption, and 
nutritional anemia, moderate disability, currently stable in 
severity.  He also had a history of fatty degeneration of the 
liver in October of 2003 from alcoholic excess with interim 
improvement.  

Treatment records from Dallas VA Medical Center (VAMC) dated 
from 2005 to 2008 showed continued treatment for the 
Veteran's digestive system.  In December 2006, he had 
complaints of an early full stomach, diarrhea, sweating after 
eating, failure to gain weight, and some nausea without 
vomiting.  A review of systems, including gastrointestinal, 
showed no dysphagia, no stomach ache, no heartburn, and no 
melena.  His abdomen revealed soft, slight tenderness, with 
positive bowel sounds and no hepatosplenomegaly.  In April 
2007, he had complaints of pain on the right upper quadrant 
and a knot on the right side of the abdomen above his suture 
line every time he ate food.  In January 2008, he denied 
vomiting and abdominal discomfort, but had chronic diarrhea.  

On August 2008 VA examination, a long standing history for 
both alcohol and cocaine abuse was noted with additional 
evidence showing that the Veteran had inpatient treatment for 
substance abuse during the past year.  The Veteran had 
current complaints of constipation and diarrhea that 
alternated with meals and the inability to gain weight.  He 
took daily medication of Prilosec and Maalox as needed with 
Docusate twice a day.  His average weight was listed at 170 
pounds with weight during the past few years of 140 pounds.  
He was also found to have other medical problems associated 
with hepatitis C virus that was reported to be chronic and 
asymptomatic.  He denied problems with nausea, hematemesis, 
or melena.  His blood pressure was not found to have dropped 
nor was there evidence of hypoglycemia following meals.  No 
periods of incapacitation were found to include any periods 
of hospitalization.  The examiner stated that the records did 
not present any evidence of anemia and his current laboratory 
reports continued to support this determination.  On 
examination, the Veteran appeared to be healthy without 
pallor of nail beds, no icterus or sclerae, and had a flat, 
nontender abdomen.  There was no evidence of any hernia and 
bowel or bladder impairment.  There was no evidence to 
support findings of hepatosplenomegaly or masses.  Rectal 
examination was not supportive of any abnormalities such as 
masses or hemorrhoids.  Overall, the examiner stated that 
there was no evidence of muscle wasting and the Veteran's 
skin, nail, and hair appeared to be healthy.  The diagnoses 
included peptic ulcer disease, inactive; status post subtotal 
gastrectomy with small bowel anastomosis; post gastrectomy 
rapid emptying syndrome ("Dumping") with abdominal pain and 
diarrhea, mild; lactose intolerance; and chronic 
polysubstance abuse.  The examiner commented that the Veteran 
had symptoms of dumping syndrome, but were relatively mild.  
The Veteran reported constipation two to three days a week 
and loose stools possibly three days a week after a large 
meal.  He claimed that he couldn't gain weight, but he hasn't 
lost weight.  His Body Mass Index was approximately 19.  He 
had weighed the same (about 140 pounds) for the past five 
years.  The examiner opined that it was unlikely that the 
Veteran's gastrointestinal problems prevented him from 
gaining weight, as his symptoms were relatively mild.

The criteria for a 60 percent rating under Diagnostic Code 
7308 are not met.  The examiner has described the Veteran's 
condition as post gastrectomy rapid emptying syndrome with 
abdominal pain and diarrhea, mild.  A 60 percent rating 
requires that the Veteran's symptoms be severe, including 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
diarrhea and anemia.  While the Veteran reports diarrhea, 
constipation, sweating after eating, failure to gain weight, 
and some nausea without vomiting on occasion, he has not been 
shown to have circulatory disturbance after meals, 
hypoglycemic symptoms, nor weight loss with diarrhea.  On 
August 2008 VA examination, anemia was not shown and the 
examiner found that it was unlikely that the Veteran's 
gastrointestinal problems prevented him from gaining weight 
as his symptoms were relatively mild.  Therefore, a 60 
percent rating is not appropriate.  See 38 C.F.R. § 4.114; 
Diagnostic Code 7308.

Consideration has been given to whether the Veteran's 
digestive disability would warrant a higher rating under any 
other relevant diagnostic code.  Here, however, the Board 
finds that the Veteran's digestive disability is not 
reflective of a duodenal ulcer under diagnostic code 7305; or 
marginal (gastrojejunal) ulcer under diagnostic code 7306; 
cirrhosis of the liver, primary biliary cirrhosis, or 
hypertrophic gastritis under diagnostic code 7307; or 
cirrhotic phase of sclerosing cholangitis under diagnostic 
code 7312; or ulcerative colitis under diagnostic code 7323.  
Furthermore, the Veteran's digestive disability has not been 
shown to result in copious and frequent fecal discharge (as 
contrasted with constant or frequent fecal discharge) to 
warrant a higher rating under diagnostic code 7330.  The 
disability has also not resulted in complete loss of 
sphincter control or stricture of the anus and rectum 
requiring colostomy.  Thus, a higher rating under diagnostic 
code 7332 or diagnostic code 7333 is also not warranted.  
Additionally, as discussed above, the highest rating 
assignable under Diagnostic Code 7348, or vagotomy with 
pyloroplasty or gastroenterostomy is 40 percent.  Thus, 
rating the Veteran's disability under diagnostic code 7348 
does not assist the Veteran. 

As both under 38 C.F.R. § 4.114 as well as § 4.14 it is 
impermissible to assign more than one rating to the Veteran's 
disability, the Board finds that the 40 percent rating 
assigned based on Diagnostic Code 7308 is appropriate. 

The Board has considered whether the Veteran was entitled to 
a "staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, upon 
reviewing the pertinent evidence of record, the Board finds 
that, at no time during the pendency of this appeal has the 
Veteran's service-connected disability been more disabling 
than as currently rated.

The evidence does not reflect that the Veteran's digestive 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Frequent 
hospitalization has not been shown.  An assignment for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted. 

As there is a preponderance of the evidence against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 49; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The appeal is 
denied.  


ORDER

Entitlement to a rating in excess of 40 percent a digestive 
disorder is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


